           Case 1:18-cr-00044-DAD-BAM Document 46 Filed 07/29/20 Page 1 of 3


1    LAW OFFICE OF MICHAEL J. AED
     Michael J. Aed SBN 204090
2    2115 Kern Street, Suite #1
     Fresno, California 93721
3
     Telephone: (559) 825-4600
4
     Facsimile: (559) 272-8411
     michael@legalaed.com
5
     Attorney for Defendant.
6    LINDA EXPOSE

7                                IN THE UNITED STATES DISTRICT COURT

8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9    UNITED STATES OF AMERICA,                         Case No.: 1:18-CR-00044-DAD BAM
10                  Plaintiff,
11   vs.                                               STIPULATION TO CONTINUE AUGUST
                                                       10, 2020 SENTENCING; ORDER
12
     LINDA EXPOSE,
13                  Defendant                          DATE: AUGUST 10, 2020
                                                       TIME: 10:00 A.M.
14
                                                       LOCATION: #5
15
                                                       COURT: HON. JUDGE DALE A. DROZD

16                  IT IS HEREBY STIPULATED, by and between the parties hereto, through their

17   respective attorneys of record, that the parties’ August 10, 2020 sentencing hearing may be

18   continued to 10:00 AM on October 13, 2020.
19                  The parties (AUSA and Defense Counsel) base this stipulation on good cause as
20
     follows:
21
                    Linda Expose is currently set for sentencing on August 10, 2020. She is out of
22
     custody. She resides in Salida, CA. California is currently monitoring counties in order to assess
23
     the risk of spread of Covid-19 in each county. Fresno County is on the County Monitoring List
24
     for Covid-19 which means that individuals within that county are at an elevated risk of exposure.
25

                                                          1
           Case 1:18-cr-00044-DAD-BAM Document 46 Filed 07/29/20 Page 2 of 3


1    Ms. Expose has a documented diagnosis of Sickle Cell Anemia for which she has an

2    uncontroverted disability. Her diagnosis also puts her at an elevated health risk if exposed to
3
     Covid-19.
4
                    On or after January 22, 2020 and after a plea was entered on this matter, the
5
     parties became aware that the Stanislaus County DA’s office had filed a felony complaint, CR-
6
     20-000731, against Ms. Expose on January 13, 2020 alleging a violation of PC 487(d)(1) –
7
     Grand Theft Auto and PC 467a(a) – Insufficient Funds related to an offense date of June 30,
8
     2017. According to court records, a warrant was issued on or about January 29, 2020. Ms.
9

10
     Expose subsequently posted bond on March 2, 2020. The matter was set for arraignment on

11   March 30, 2020. Due, in part, to Covid-19 concerns, the matter was continued for further hearing

12   on July 7, 2020 in the Stanislaus Superior Court. At that time the matter was further continued to

13   August 10, 2020.

14                  Defense counsel has been coordinating with the AUSA regarding updates on the
15
     new Stanislaus case filing. Defense counsel has been trying to assist Ms. Expose in coordinating
16
     a disposition of the Stanislaus case that contemplates the plea that has already been reached in
17
     this matter. However, because defense counsel has not been appointed or retained to represent
18
     Ms. Expose on the Stanislaus matter, attempts to communicate with representatives from the
19
     DA’s office have been met with negative results. The parties agree that a stipulation is
20
     appropriate in order to allow those issues to be resolved prior to proceeding to sentencing on Ms.
21

22
     Expose’s case. The parties will continue to meet and confer about this issue and advise the court

23   of any updates.

24   ///

25   ///

                                                          2
           Case 1:18-cr-00044-DAD-BAM Document 46 Filed 07/29/20 Page 3 of 3


1                   For the reasons stated above, the stipulated continuance will conserve time and

2    resources for both parties and the court, and the delay resulting from this continuance shall be
3
     excluded in the interests of justice pursuant to 18 U.S.C. §3161(h)(7)(A) and §3161(h)(7)(B)(ii).
4
                    Dated this 28th day of July, 2020
5

6
                                                        /s/ Henry Carbajal
7
                                                         Henry Carbajal
8                                                        Assistant United States Attorney
9

10

11                  Dated this 28th day of July, 2020.

12

13                                                      /s/ Michael J. Aed

14                                                       Michael J. Aed
                                                         Attorney for Defendant
15
                                                         LINDA EXPOSE
16

17                                                ORDER
18
            The sentencing hearing set for August 10, 2020 is continued to October 13, 2020 at 10am
19
     in Courtroom 5.
20
     IT IS SO ORDERED.
21

22      Dated:     July 29, 2020
                                                         UNITED STATES DISTRICT JUDGE
23

24

25

                                                            3
